           Case 1:19-cr-00050-NONE-SKO Document 62 Filed 02/12/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00050 NONE
12                                 Plaintiff,
                                                          STIPULATION CONTINUING STATUS
13                           v.                           CONFERENCE AND REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   ALEXIS JOSE CANO,                                    TRIAL ACT;FINDINGS AND ORDER
15                                Defendant.
16

17          This case is set for a status conference before the Honorable Sheila K. Oberto on February 17,

18 2021 at 1:00 p.m. The parties anticipate the case settling via a plea, but defendant requested additional

19 time to engage in discussions regarding plea and sentencing considerations. Defense counsel needs

20 additional time to be prepared to proceed with a change of plea, as he has had difficulty due to COVID
21 restrictions in finalizing discussions. As such, the parties stipulate and request the status conference be

22 continued to April 21, 2021 at 1:00 pm.      Additionally, on April 17, 2020, this Court issued General

23 Order 617, which suspends all jury trials in the Eastern District of California scheduled to commence

24 before June 15, 2020, and allows district judges to continue all criminal matters to a date after June 1.

25 On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern

26 District of California until further notice, and allows district judges to continue all criminal matters.
27 This and previous General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00050-NONE-SKO Document 62 Filed 02/12/21 Page 2 of 4


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

28           1
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00050-NONE-SKO Document 62 Filed 02/12/21 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a status conference on February 17, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference to April 21,

 8 2021 at 1:00 p.m., and to exclude time between February 17, 2021, and April 21, 2021, under Local

 9 Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying. Additionally, the

14          parties will be engaging in plea discussions.

15                 b)        Counsel for defendant desires additional time to prepare for a change of plea

16          hearing.

17                 c)        Counsel for defendant believes that if the Court does not grant the above-

18          requested continuance, it will deny him the reasonable time necessary for effective preparation,

19          taking into account the exercise of due diligence.

20                 d)        The government does not object to the continuance.

21                 e)        Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of February 17, 2021 to April 21,

26          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                 3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00050-NONE-SKO Document 62 Filed 02/12/21 Page 4 of 4


 1            of the Court’s finding that the ends of justice served by taking such action outweigh the best

 2            interest of the public and the defendant in a speedy trial.

 3            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6            IT IS SO STIPULATED.

 7

 8
      Dated: February 11, 2021                                  MCGREGOR W. SCOTT
 9                                                              United States Attorney
10
                                                                /s/ KIMBERLY A. SANCHEZ
11                                                              KIMBERLY A. SANCHEZ
                                                                Assistant United States Attorney
12

13
      Dated: February 11, 2021                                  /s/ ADRIAN YEUNG
14                                                              ADRIAN YEUNG
15                                                              Counsel for Defendant
                                                                ALEXIS JOSE CANO
16

17
                                              FINDINGS AND ORDER
18

19 IT IS SO ORDERED.

20
     Dated:        February 12, 2021                                 /s/   Sheila K. Oberto             .
21                                                        UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
